
	
		I
		111th CONGRESS
		1st Session
		H. R. 818
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2009
			Mr. Hall of New York
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require advertising for any automobile model to
		  display information regarding the fuel consumption and fuel cost for that
		  model, and for other purposes.
	
	
		1.Fuel consumption information
			 in advertising for automobiles
			(a)Notice
			 requirementWithin 1 month
			 after the date of enactment of this Act, any advertisement for any model of
			 automobile or light duty truck (as defined by rule by the Administrator of the
			 Environmental Protection Agency) shall include within such advertisement the
			 Environmental Protection Agency’s Combined Miles Per Gallon Rating, City Miles
			 Per Gallon Rating, Highway Miles Per Gallon Rating MPG, and Estimated Annual
			 Fuel Cost Rating for that model.
			(b)EnforcementA
			 violation of subsection (a) shall be treated as a violation of a rule defining
			 an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of
			 the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)). The Federal Trade
			 Commission shall enforce this Act in the same manner, by the same means, and
			 with the same jurisdiction as though all applicable terms and provisions of the
			 Federal Trade Commission Act were incorporated into and made a part of this
			 Act.
			(c)Definition of
			 advertisementAs used in this Act, the term
			 advertisement includes any advertisement broadcast on network
			 television, cable television, or radio, and any advertisement placed on the
			 Internet or in any newspaper or magazine.
			
